DETAILED ACTION
	Receipt of Applicant’s Amendment, filed September 16, 2022 is acknowledged.  
No claims were amended.
Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna [5987453] in view of He [2012/0209873].

With regard to claim 1 Krishna teaches A computer-implemented method for executing a query (Krishna, Column 4 line 48 “a user (a human or a program) may submit a join query to retrieve information from the database 30”) across different tables (Krishna, Column 4 line 20-21 “a customer table (‘Table R’) 32 and a transaction table (‘Table S’) 34”) included in a database (Krishna, Column 4 line 20 “database 30 is a relational database”), the method comprising: 
	executing a first portion as the first predicate of the operation (Krishna, Column 3, line 39 “one or more join predicates that combine information records of the tables involved”) of the query (Krishna, Column 4 line 48 “a user (a human or a program) may submit a join query to retrieve information from the database 30”; such as query Example 10 on Column 8) against a first table as table R (Krishna, Column 4 lines 27-28 “the customer table 32 includes a record for each customer”; Figure 2A 32 see table ‘R’) included in the database (Krishna, Column 4 line 20 “database 30 is a relational database”) to generate a first result bitmap (Krishna, Column 5 lines 27-32, “field-fragment map 60 for Table R”), wherein each bit as fragments in the list, see element 66 (Krishna, Column 5, lines 60-32 “Each entry 62 matches a particular state 64 to a list 66 of fragments from Table R that contain records that match the particular state”; Figure 3A, 66) in the first result bitmap as the fragments from Table R (Id) corresponds to a respective value included in a first set of values as the entries 62 (Id; Figure 3A see 62); 
	executing a second portion as the second predicate of the operation (Krishna, Column 3, line 39 “one or more join predicates that combine information records of the tables involved”) of the query (Krishna, Column 4 line 48 “a user (a human or a program) may submit a join query to retrieve information from the database 30”; such as query Example 10 on Column 8) against a second table as table S(Krishna, Column 4 line 36-37 “the transaction table 34 includes a record”; Figure 2B 34 see table ‘S’) included in the database (Krishna, Column 4 line 20 “database 30 is a relational database”) to generate a second result bitmap (Krishna, Column 5 lines 14-15 “The field-fragment map 70 indicates which fragments from Table S contains records from which states”), wherein each bit as the fragments in the list 76 (Krishna, Column 5, lines 16-19 “The field-fragment map 70 includes an entry 72 for each state.  Each entry 72 matches a particular state 74 to a list 76 of the fragments from Table S that contain records that match the state”; Figure 3B, 70) of the second result bitmap corresponds to a respective value included in a second set of values as the entries 72 (Id; Figure 3B 72); 
	modifying as transforming (Krishna, Column 5, lines 62-65 “the fragment-fragment map 80 can be transformed into a bitmap 90”; Column 5, lines 46-47 “the join fragment map may be composed of a single fragment-fragment map 80, formed by combining the two fragment maps 60 and 70”) the second result bitmap as field-fragment map 70 for table S which is combined with fragment map 60 to form the fragment map 80 that is transformed into the bitmap (Krishna, Column 5, lines 13-15; Figure 3B) based on a bit… index as the join fragment map 80 (Column 5, lines 46-47) associated with the second table (Krishna, Column 5 lines 46-50 “the join fragment map may be composed of a single fragment-fragment map 80, formed by combining the two fragment maps 60 and 70.  The fragment-fragment map may be created by eliminating the state columns 64 and 74 from the two field-fragment maps”) to generate a third result bitmap as bitmap 90 (Column 5, lines 62-65), wherein each bit of the third result bitmap corresponds to a respective value included in the first set of values (Krishna, Column 5, lines 62-68 “the bitmap 90 includes a row 92 for each fragment of Table R and a column 94 for each fragment of Table S”); and 
	generating at least one query result (Krishna, Column 3 line 56-57 “The result of a join operation may be returned directly to a user or may be further processed before it is returned to a user”) based on the first result bitmap as fragment map 60 for Table R (Column 5, lines 27-32) and the third result bitmap as the Bitmap 90 (Column 6, lines 36-38 “The bitmap 90 can also be used at the execution of the query to dynamically eliminate fragments.”).
	Krishna does not explicitly teach a bit-slice index.  He teaches a bit- slice index (He, ¶57 “A particular type of bitmap index that may be used is a bit-sliced index (BSI)”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented fragment-field map taught by Krishna as a BSI type of bitmap index it yields the predictable results of indexing attributes on integers or floating point numbers using a known format that is capable of efficiently calculating bitwise operations (He, ¶54).  He details the advantages of bit-slice indexes is that they may index high-cardinality attributes with small numbers of hit vectors, thus improving the query performance if the grouping or aggregation on such high-cardinality attributes (He, ¶59).  He further details that Logical bit vectors reparations may allow integration of the bitmap index-based method for set predicates with the bitmap index-based solutions for Boolean select conditions and join queries (He, ¶83).

With regard to claims 2 and 12 the proposed combination further teaches wherein the first portion as the first predicate of the operation (Krishna, Column 3, line 39 “one or more join predicates that combine information records of the tables involved”) of the query (Krishna, Column 4 line 48 “a user (a human or a program) may submit a join query to retrieve information from the database 30”; such as query Example 10 on Column 8) corresponds to a first condition as a join predicate such as the requirement for the records to match a particular state (Id; Column 5, lines 30-32 “fragments from Table R that contain records that match the particular state”), and the first result bitmap (Krishna, Column 5 lines 27-32, “field-fragment map 60 for Table R”) indicates one or more data records included in the first table that meet the first condition (Krishna Column 5, lines 30-32 “fragments from Table R that contain records that match the particular state).

With regard to claims 3 and 13 the proposed combination further teaches wherein the second portion as the second predicate of the operation (Krishna, Column 3, line 39 “one or more join predicates that combine information records of the tables involved”) of the query (Krishna, Column 4 line 48 “a user (a human or a program) may submit a join query to retrieve information from the database 30”; such as query Example 10 on Column 8) corresponds to a second condition as a join predicate such as the requirement for the records to match a particular state (Id; Column 5, lines 17-19 “fragments from Table S that contain records that match the state”), and the second result bitmap as table S(Krishna, Column 4 line 36-37 “the transaction table 34 includes a record”; Figure 2B 34 see table ‘S’) indicates one or more data records included in the second table that meet the second condition (Krishna Column 5, lines 17-19 “fragments from Table S that contain records that match the state”).

With regard to claim 4 the proposed combination further teaches wherein the first portion of the query is executed at least partially in parallel with the second portion of the query (Krishna, Column 10, lines 20-21 “If possible, the database system should scan the fragments simultaneously”).

With regard to claims 5 and 14 the proposed combination further teaches wherein a third portion of the query indicates that a JOIN operation (Krishna, Column 8 line 27-28 “the database can handle multiple join predicates”) should be performed between one or more data records extracted from the first table (Krishna, Column 5 lines 27-32, “field-fragment map 60 for Table R”) and one or more data records extracted from the second table (Krishna, Column 5 lines 14-15 “The field-fragment map 70 indicates which fragments from Table S contains records from which states”).

With regard to claim 6 the proposed combination further teaches wherein the first table and the second table are associated with one another via a foreign key relationship (Krishna, Column 6, line 59-61 “the database system can implicitly create a bitmap when a foreign relationship is specified as an integrity constraint”).

With regard to claim 7 the proposed combination further teaches wherein the bit-slice index (He, ¶57 “a bit-slice index (BSI)… The tuples values on an attribute may be represented in a binary format and kept in s bit vectors (i.e. slices), which represent 2s different values.  Categorical attributes may also be indexed by bit-slice indexes, with a mapping from unique categorical values to integer numbers) comprises a mapping from the second set of values to the first set of values (Krishna, Column 5 line 46-47 “ the join fragment map may be composed of a single fragment-fragment map 80”; Figure 4, 80).

With regard to claim 8 the proposed combination further teaches wherein the bit-slice index (He, ¶57 “a bit-slice index (BSI)… The tuples values on an attribute may be represented in a binary format and kept in s bit vectors (i.e. slices), which represent 2s different values.  Categorical attributes may also be indexed by bit-slice indexes, with a mapping from unique categorical values to integer numbers) comprises a mapping from each value included in the second set of values as the first fragment (Krishna, Column 5 line 46-47 “ the join fragment map may be composed of a single fragment-fragment map 80”) to a binary representation of a particular value (He, ¶57 “a bit-slice index (BSI)… The tuples values on an attribute may be represented in a binary format and kept in s bit vectors (i.e. slices), which represent 2s different values”) included in the first set of values as the second fragment (Krishna, Column 5 line 46-47 “ the join fragment map may be composed of a single fragment-fragment map 80”).

With regard to claims 9 and 16 the proposed combination further teaches 	modifying as transforming (Krishna, Column 5, lines 62-65 “the fragment-fragment map 80 can be transformed into a bitmap 90”; Column 5, lines 46-47 “the join fragment map may be composed of a single fragment-fragment map 80, formed by combining the two fragment maps 60 and 70”) the second result bitmap as field-fragment map 70 for table S which is combined with fragment map 60 to form the fragment map 80 that is transformed into the bitmap (Krishna, Column 5, lines 13-15; Figure 3B) comprises assigning each bit of the second result bitmap a particular value included in the first set of values (Krishna, Column 5, lines 46-61 “contain records that satisfy join predicates with records from the associated fragment… Table S that contain records that satisfy the join predicate with one or more records from fragment ∩1 of R.).

With regard to claim 10 the proposed combination further teaches executing an AND operation (Krishna, Column 8, line 20 “a logical AND” to the bitmaps for P1 and P2) between the first result bitmap as the field-fragment satisfying P1 (Krishna, Column 5 lines 27-32, “field-fragment map 60 for Table R”) and the second result bitmap as the field-fragment satisfying P2 (Krishna, Column 5 lines 14-15 “The field-fragment map 70 indicates which fragments from Table S contains records from which states”)  to generate the at least one query result (Krishna, Column 3 line 56-57 “The result of a join operation may be returned directly to a user or may be further processed before it is returned to a user”).

With regard to claim 11 Krishna teaches A non-transitory computer-readable medium (Krishna, Column 4 line 4 “memory 22”) storing program instructions (Krishna, Column 4 line 7 “programs”) that, when executed by a processor (Krishna, Column 4 lines 4 “processor”), cause the processor to execute a query (Krishna, Column 4 line 48 “a user (a human or a program) may submit a join query to retrieve information from the database 30”) across different tables (Krishna, Column 4 line 20-21 “a customer table (‘Table R’) 32 and a transaction table (‘Table S’) 34”) included in a database (Krishna, Column 4 line 20 “database 30 is a relational database”) by performing the steps of: 
executing a first portion as the first predicate of the operation (Krishna, Column 3, line 39 “one or more join predicates that combine information records of the tables involved”) of the query (Krishna, Column 4 line 48 “a user (a human or a program) may submit a join query to retrieve information from the database 30”; such as query Example 10 on Column 8) against a first table as table R (Krishna, Column 4 lines 27-28 “the customer table 32 includes a record for each customer”; Figure 2A 32 see table ‘R’) included in the database (Krishna, Column 4 line 20 “database 30 is a relational database”) to generate a first result bitmap (Krishna, Column 5 lines 27-32, “field-fragment map 60 for Table R”), wherein each bit as fragments in the list, see element 66 (Krishna, Column 5, lines 60-32 “Each entry 62 matches a particular state 64 to a list 66 of fragments from Table R that contain records that match the particular state”; Figure 3A, 66) in the first result bitmap as the fragments from Table R (Id) corresponds to a respective value included in a first set of values as the entries 62 (Id; Figure 3A see 62); 
	executing a second portion as the second predicate of the operation (Krishna, Column 3, line 39 “one or more join predicates that combine information records of the tables involved”) of the query (Krishna, Column 4 line 48 “a user (a human or a program) may submit a join query to retrieve information from the database 30”; such as query Example 10 on Column 8) against a second table as table S(Krishna, Column 4 line 36-37 “the transaction table 34 includes a record”; Figure 2B 34 see table ‘S’) included in the database (Krishna, Column 4 line 20 “database 30 is a relational database”) to generate a second result bitmap (Krishna, Column 5 lines 14-15 “The field-fragment map 70 indicates which fragments from Table S contains records from which states”), wherein each bit as the fragments in the list 76 (Krishna, Column 5, lines 16-19 “The field-fragment map 70 includes an entry 72 for each state.  Each entry 72 matches a particular state 74 to a list 76 of the fragments from Table S that contain records that match the state”; Figure 3B, 70) of the second result bitmap corresponds to a respective value included in a second set of values as the entries 72 (Id; Figure 3B 72); 
	modifying as transforming (Krishna, Column 5, lines 62-65 “the fragment-fragment map 80 can be transformed into a bitmap 90”; Column 5, lines 46-47 “the join fragment map may be composed of a single fragment-fragment map 80, formed by combining the two fragment maps 60 and 70”) the second result bitmap as field-fragment map 70 for table S which is combined with fragment map 60 to form the fragment map 80 that is transformed into the bitmap (Krishna, Column 5, lines 13-15; Figure 3B) based on a bit… index as the join fragment map 80 (Column 5, lines 46-47) associated with the second table (Krishna, Column 5 lines 46-50 “the join fragment map may be composed of a single fragment-fragment map 80, formed by combining the two fragment maps 60 and 70.  The fragment-fragment map may be created by eliminating the state columns 64 and 74 from the two field-fragment maps”) to generate a third result bitmap as bitmap 90 (Column 5, lines 62-65), wherein each bit of the third result bitmap corresponds to a respective value included in the first set of values (Krishna, Column 5, lines 62-68 “the bitmap 90 includes a row 92 for each fragment of Table R and a column 94 for each fragment of Table S”); and 
	generating at least one query result (Krishna, Column 3 line 56-57 “The result of a join operation may be returned directly to a user or may be further processed before it is returned to a user”) based on the first result bitmap as fragment map 60 for Table R (Column 5, lines 27-32) and the third result bitmap as the Bitmap 90 (Column 6, lines 36-38 “The bitmap 90 can also be used at the execution of the query to dynamically eliminate fragments.”).
	Krishna does not explicitly teach a bit- slice index.  He teaches a bit- slice index (He, ¶57 “A particular type of bitmap index that may be used is a bit-sliced index (BSI)”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented fragment-field map taught by Krishna as a BSI type of bitmap index it yields the predictable results of indexing attributes on integers or floating point numbers using a known format that is capable of efficiently calculating bitwise operations (He, ¶54).  He details the advantages of bit-slice indexes is that they may index high-cardinality attributes with small numbers of hit vectors, thus improving the query performance if the grouping or aggregation is on such high-cardinality attributes (He, ¶59).  He further details that Logical bit vectors reparations may allow integration of the bitmap index-based method for set predicates with the bitmap index-based solutions for Boolean select conditions and join queries (He, ¶83).

With regard to claim 17 the proposed combination further teaches wherein the step of generating the at least one query result (Krishna, Column 3 line 56-57 “The result of a join operation may be returned directly to a user or may be further processed before it is returned to a user”) comprises performing an aggregation operation (He, ¶54 “bitmap indexes enable efferent computation of aggregates such as SUM and COUNT”) across a combination of the first result bitmap as table R (Krishna, Column 4 lines 27-28 “the customer table 32 includes a record for each customer”; Figure 2A 32 see table ‘R’) and the second result bitmap (Krishna, Column 5 lines 14-15 “The field-fragment map 70 indicates which fragments from Table S contains records from which states”).

With regard to claim 18 the proposed combination further teaches wherein the step of executing the first portion as the first predicate of the operation (Krishna, Column 3, line 39 “one or more join predicates that combine information records of the tables involved”) of the query (Krishna, Column 4 line 48 “a user (a human or a program) may submit a join query to retrieve information from the database 30”; such as query Example 10 on Column 8) against a first table as table R (Krishna, Column 4 lines 27-28 “the customer table 32 includes a record for each customer”; Figure 2A 32 see table ‘R’) comprises scanning (Krishna, Column 10, lines 19 “the database system scans the active fragments of one of the tables”) the first table (Krishna, Column 4 lines 27-28 “the customer table 32 includes a record for each customer”; Figure 2A 32 see table ‘R’) to identify one or more data records that meet a condition associated with the first portion of the query (Krishna, Figure 13, 202 “Retrieve Next Record from a fragment of Table R”).

With regard to claim 19 the proposed combination further teaches wherein the step of executing the second portion as the second predicate of the operation (Krishna, Column 3, line 39 “one or more join predicates that combine information records of the tables involved”) of the query (Krishna, Column 4 line 48 “a user (a human or a program) may submit a join query to retrieve information from the database 30”; such as query Example 10 on Column 8) against a second table as table S(Krishna, Column 4 line 36-37 “the transaction table 34 includes a record”; Figure 2B 34 see table ‘S’)comprises scanning (Krishna, Column 10, lines 19 “the database system scans the active fragments of one of the tables”) the second table (Krishna, Column 4 line 36-37 “the transaction table 34 includes a record”; Figure 2B 34 see table ‘S’) to identify one or more data records that meet a condition associated with the second portion of the query  (Figure 13 204 “Using Map: Identify fragments of Table S to be scanned for matching records”; 206 “Scan each identified fragment of S for records that satisfy join predicate with the record from R”).

With regard to claim 20 Krishna teaches A system, comprising: a memory (Krishna, Column 4 lines 4 “memory 22”) storing a software application (Krishna, Column 4 line 7 “programs”); and a processor (Krishna, Column 4 line 4 “processor 24”) that, when executing the software application, is configured to perform the steps of: 
	executing a first portion as the first predicate of the operation (Krishna, Column 3, line 39 “one or more join predicates that combine information records of the tables involved”) of the query (Krishna, Column 4 line 48 “a user (a human or a program) may submit a join query to retrieve information from the database 30”; such as query Example 10 on Column 8) against a first table as table R (Krishna, Column 4 lines 27-28 “the customer table 32 includes a record for each customer”; Figure 2A 32 see table ‘R’) included in the database (Krishna, Column 4 line 20 “database 30 is a relational database”) to generate a first result bitmap (Krishna, Column 5 lines 27-32, “field-fragment map 60 for Table R”), wherein each bit as fragments in the list, see element 66 (Krishna, Column 5, lines 60-32 “Each entry 62 matches a particular state 64 to a list 66 of fragments from Table R that contain records that match the particular state”; Figure 3A, 66) in the first result bitmap as the fragments from Table R (Id) corresponds to a respective value included in a first set of values as the entries 62 (Id; Figure 3A see 62); 
	executing a second portion as the second predicate of the operation (Krishna, Column 3, line 39 “one or more join predicates that combine information records of the tables involved”) of the query (Krishna, Column 4 line 48 “a user (a human or a program) may submit a join query to retrieve information from the database 30”; such as query Example 10 on Column 8) against a second table as table S(Krishna, Column 4 line 36-37 “the transaction table 34 includes a record”; Figure 2B 34 see table ‘S’) included in the database (Krishna, Column 4 line 20 “database 30 is a relational database”) to generate a second result bitmap (Krishna, Column 5 lines 14-15 “The field-fragment map 70 indicates which fragments from Table S contains records from which states”), wherein each bit as the fragments in the list 76 (Krishna, Column 5, lines 16-19 “The field-fragment map 70 includes an entry 72 for each state.  Each entry 72 matches a particular state 74 to a list 76 of the fragments from Table S that contain records that match the state”; Figure 3B, 70) of the second result bitmap corresponds to a respective value included in a second set of values as the entries 72 (Id; Figure 3B 72); 
	modifying as transforming (Krishna, Column 5, lines 62-65 “the fragment-fragment map 80 can be transformed into a bitmap 90”; Column 5, lines 46-47 “the join fragment map may be composed of a single fragment-fragment map 80, formed by combining the two fragment maps 60 and 70”) the second result bitmap as field-fragment map 70 for table S which is combined with fragment map 60 to form the fragment map 80 that is transformed into the bitmap (Krishna, Column 5, lines 13-15; Figure 3B) based on a bit… index as the join fragment map 80 (Column 5, lines 46-47) associated with the second table (Krishna, Column 5 lines 46-50 “the join fragment map may be composed of a single fragment-fragment map 80, formed by combining the two fragment maps 60 and 70.  The fragment-fragment map may be created by eliminating the state columns 64 and 74 from the two field-fragment maps”) to generate a third result bitmap as bitmap 90 (Column 5, lines 62-65), wherein each bit of the third result bitmap corresponds to a respective value included in the first set of values (Krishna, Column 5, lines 62-68 “the bitmap 90 includes a row 92 for each fragment of Table R and a column 94 for each fragment of Table S”); and 
	generating at least one query result (Krishna, Column 3 line 56-57 “The result of a join operation may be returned directly to a user or may be further processed before it is returned to a user”) based on the first result bitmap as fragment map 60 for Table R (Column 5, lines 27-32) and the third result bitmap as the Bitmap 90 (Column 6, lines 36-38 “The bitmap 90 can also be used at the execution of the query to dynamically eliminate fragments.”).
	Krishna does not explicitly teach a bit- slice index.  He teaches a bit- slice index (He, ¶57 “A particular type of bitmap index that may be used is a bit-sliced index (BSI)”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented fragment-field map taught by Krishna as a BSI type of bitmap index it yields the predictable results of indexing attributes on integers or floating point numbers using a known format that is capable of efficiently calculating bitwise operations (He, ¶54).  He details the advantages of bit-slice indexes is that they may index high-cardinality attributes with small numbers of hit vectors, thus improving the query performance if the grouping or aggregation is on such high-cardinality attributes (He, ¶59).  He further details that Logical bit vectors reparations may allow integration of the bitmap index-based method for set predicates with the bitmap index-based solutions for Boolean select conditions and join queries (He, ¶83).

Response to Arguments
Applicant's arguments filed September 16, 2022 have been fully considered but they are not persuasive. 
With regard to claim 1, applicant argues that the fragment maps taught by Krishna are not bit maps.  Specifically, applicant argues that Krishna would have to disclose that each bit of a given fragment map corresponds to a respective value included in a set of values (See Page 8 of remarks).  Applicant cites to Figure 3A and 3B of Krishna and states that Krishna is silent with respect to the idea of each bit of a given fragment map corresponding to a different value.  Applicant further cites to Column 5, line 62 - Column 6, line 3 of Krishna which states that the list of fragment numbers may be stored as bitmap 90, but does not teach how the fragment maps could be converted into bitmaps.
In response to the preceding argument it is noted that Figures 3A and 3B which show the fragment maps explicitly depict were each bit (for example see the bit AZ in Table 3A element 62, and bit AZ in Table 3B element 72 which one of ordinary skill in the art would recognize as bit values) corresponds to a respective value (see the values themselves, which correspond to the set of values 4, 5, 9, and 12 in element 62 and the set of values 2, 4, 7, 27, and 39 in element 72).  Applicants arguments do not provide any reasoning or explanation detailing any distinction between the claimed device and the elements within the prior art beyond stating that they are not the same.  The distinction applicant sees between the claimed device and the prior art is unclear.
To be clear, the bitmap 90 was mapped to the claimed third bitmap.  Within the proposed combination, the fragments are joined and transformed to create the bitmap 90.  Krishna teaches that the fragments map 60, for Table S, and 70, for Table R, can be joined together to form a single fragment-fragment map 80 (Column 5, lines 46-61).  It is this joined fragment map 80 that is taught as being transformed into bitmap 90, wherein it is a bitmap including rows for each fragment table R and columns for each garment table S.  This does not teach or suggest that the fragment maps are not bitmaps in and of themselves, but instead teaches how the fragment maps can be joined together to generate a single table, i.e. the bitmap 90.
Based on the above reasoning the applied rejection is maintained.

With regard to claim 1, applicant argues that Krishna does not teach modifying a fragment map to generate a join fragment map (Remarks page 9).  Applicant argues that instead Krishna discloses only the idea of generating a join fragment map by combining two fragment maps.  Specifically, applicant argues that Krishan does not teach generating the join fragment map by modifying a fragment map, that neither generating the join fragment map nor transforming the join fragment map into a bitmap involve any type of modification to a fragment map.
In response to the preceding argument, the question is raised as the distinction applicant sees between transforming and modifying.  One of ordinary skill in the art would read ‘transforming’ and ‘modifying’ as being sufficiently similar in scope within the context of the claim.  Applicant has provided no reasoning or relational to distinguish the scope of these terms.  Merely stating that transforming is not equivalent to modifying within the context of the device is not sufficient to establish a distinction between the scopes of the terms.  It is suggested that the claims be amended to better clarify the scope of the term “modifying”.
Within the proposed combination the fragment maps taken from the two tables, (i.e. fragment map 60 and 70) are joined together into a single fragment-fragment map 80 (Krishna, Column 5, lines 46-61).  This joined fragment map 80 is implemented as a bit-slice index as per the teachings of He, and is used to generate the third result bitmap (i.e. the bitmap 90).  The bit-slice fragment map 80 is associated with the second table as built using the field map of the second table.  The second result bitmap (i.e. the field-fragment map 70) is modified (i.e. transformed) based on the bit-slice index (i.e. the joined bit-slice fragment map 80) to generate the third result bitmap (i.e. the bitmap 90).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/Primary Examiner, Art Unit 2156